IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0387
                               Filed March 2, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEANNE BROWN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Adam D.

Sauer, District Associate Judge.



      Jeanne Brown appeals her sentence following her guilty plea. AFFIRMED.



      Martha J. Lucey, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by May, P.J., Ahlers, J., and Gamble, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                           2


GAMBLE, Senior Judge.

          Jeanne Brown appeals her five-year indeterminate prison sentence

following her guilty plea to operating while intoxicated (OWI), third offense.1 We

affirm.

          “‘Our review of a sentence imposed in a criminal case is for correction of

errors at law.’ We will not reverse a sentence unless there is ‘an abuse of

discretion or some defect in the sentencing procedure.’” Damme, 944 N.W.2d at

103 (citations omitted). “An abuse of discretion will only be found when a court

acts on grounds clearly untenable or to an extent clearly unreasonable.” State v.

Hopkins, 860 N.W.2d 550, 553 (Iowa 2015) (citation omitted).

          When, as here, the sentence “falls within the statutory parameters, we

presume it is valid.” Id. at 554. “‘To overcome the presumption [of validity], we . . .

require[] an affirmative showing the sentencing court relied on improper evidence.’

On our review, we do not decide the sentence we would have imposed, but

whether the sentence imposed was unreasonable.” Id. (first alteration in original)

(citation omitted).

          Here, Brown contends the sentencing court abused its discretion because

“it misinterpreted [the presentence investigation report (PSI)], by stating it

considered her to be a danger to public safety.” Brown emphasizes the statement




1 Iowa Code section 814.6(1)(a)(3) (2020) limits the ability to appeal as a matter of
right from a guilty plea to defendants convicted of a class “A” felony or defendants
who establish good cause. Because Brown appeals from her sentence, not her
underlying conviction, and the sentence was not mandatory or agreed upon, she
has established good cause to appeal. See State v. Damme, 944 N.W.2d 98, 105
(Iowa 2020).
                                          3


in the PSI that she “does not present an imminent danger.” But in context, the PSI

provided in relevant part:

                The defendant appears to be in need of structure and
       guidance. She does not present an imminent danger at this time.
       The defendant will need to obtain a substance abuse evaluation and
       follow any recommended substance abuse treatment until
       successful completion. The defendant is encouraged to obtain a
       mental health evaluation and follow any recommendations until
       successful completion, including mental health counseling. She is
       encouraged to discuss appropriate ways to manage her emotions
       and process her trauma history. Additionally, the defendant is
       encouraged to expand her positive peer group and time spent with
       those peers. She is encouraged to obtain part time employment
       once her medical issues are resolved.
                It is imperative the defendant abstain from the use of alcohol
       and begin to build a support network of others in recovery, whether
       it is through affiliation with the AA community or some other social
       organization.
                The concern for public safety is whether the defendant will
       repeat this behavior again in the future. Without proper intervention
       she may be at risk to relapse and/or reoffend. This is the defendant’s
       eighth lifetime OWI conviction. The OWI Continuum Worksheet II
       places the defendant in the Short Term Incarceration category.

We do not think the sentencing court misinterpreted the PSI when it stated:

               The [PSI] also indicates that you are in need of structure and
       guidance. The concern that I have and I think it’s also a concern
       that’s set forth in the [PSI] is the concern for public safety. You know,
       this is the eighth operating while intoxicated; and, honestly, you’re
       probably pretty lucky that none of those have resulted in some type
       of death to yourself or others.

The PSI revealed Brown drank alcohol with peers once or twice a month prior to

this incident. She drank ten to twelve beers at the time of this offense. She claimed

she had not drunk alcohol since her arrest, but she had not obtained a court-

ordered substance-abuse evaluation. She was not in treatment and did not attend

alcoholics   anonymous/narcotics       anonymous.         Several    prior   treatment

interventions were unsuccessful.       The OWI continuum and prior probation
                                        4


opportunities did not change her behavior. It was reasonable for the court to

conclude Brown was likely to reoffend, raising a concern for public safety.

      Moreover, we conclude the sentencing court did not abuse its discretion

when reaching a sentencing determination different from the PSI sentencing

recommendation. The PSI sentencing recommendation is a factor for the court to

consider, but it is not determinative in itself. See Iowa Code § 901.5; State v.

Headley, 926 N.W.2d 545, 552 (Iowa 2019) (“[A]ny sentencing recommendations

contained in the PSI are not binding on the court.”); Hopkins, 860 N.W.2d at 557.

Similarly, we conclude the sentencing court did not abuse its discretion by

declining to adopt the parties’ sentencing recommendation. See State v. Thomas,

No. 18-0300, 2018 WL 4361044, at *1 (Iowa Ct. App. Sept. 12, 2018); State v.

Hall, No. 15-1467, 2016 WL 4543891, at *3 (Iowa Ct. App. Aug. 31, 2016).

      Brown argues the court abused its discretion by basing its sentencing

decision primarily on her criminal history and only giving lip service to other

considerations. But the court noted it considered Brown’s age, criminal history,

employment, family circumstances, and health; the nature of her offense; and the

information contained in the PSI when making its sentencing decision. See State

v. Leckington, 713 N.W.2d 208, 216 (Iowa 2006) (recognizing the sentencing court

should “[w]eigh and consider all pertinent matters in determining proper sentence,

including the nature of the offense, the attending circumstances, defendant’s age,

character and propensities and chances of his reform” (alteration in original)

(citation omitted)). When fashioning its sentence, the court reasonably determined

Brown’s extensive criminal history (this is her eighth OWI conviction amongst other

convictions), past failed attempts at probation, her need for structure, and the
                                        5

danger she presents to the community required incarceration. See Damme, 944

N.W.2d at 107. This was within the court’s discretion. So we affirm.

      AFFIRMED.